DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed 11/3/2021 has been acknowledged and entered. Claims 21-25 have been canceled. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi.
As to claim 1, Kitazato discloses a multi-channel data distribution method comprising: 
forming at least one data packet by combining data for a plurality of channels, a signifier, and at least one display instruction packed together in a single data packet (Kitazato Fig. 1-3, 5-7, 16, ¶0106, 0123-0137, 0185, 0203, 0214, 0219, 0222, 0289-0299, generating a packet by combining/multiplexing data from a plurality of video, audio, subtitle, signalizing data and TLV signaling data including packet identifier, and display instructions for display); and 
transmitting the at least one data packet from an arbiter to a display (Kitazato Fig. 1-3, 5-7, 16, ¶0094-0095, 0122, 0136-0138, transmitting the generated packet from the transmission device to a reception device e.g. TVs, PC, portable terminal).
Kitazato does not expressly disclose transmitting the at least one data packet from an arbiter to a plurality of displays.
Hayashi discloses transmitting the at least one data packet from an arbiter to a plurality of displays (Hayashi Fig. 1-3, ¶0016, 0048-0049, 0056, 0078, server transmitting packet to a plurality of displays with IP/MAC addresses).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato by transmitting the at least one data packet from an arbiter to a plurality of displays as disclosed Hayashi. The suggestion/motivation would have been in order to selectively transmit packets to the displays thereby enhancing the efficiency of transmission of data in the network.
As to claim 9, Kitazato and Hayashi discloses transmitting the at least one data packet on a bi-directional communication channel (Kitazato ¶0832, Internet network and Hayashi Fig. 1-3, ¶0048, 0055, ethernet).
As to claim 14, Hayashi discloses transmitting the at least one data packet from an arbiter to a plurality of individually addressable displays (Hayashi Fig. 1-3, ¶0016, 0048-0049, 0056, 0078, server transmitting packet to a plurality of displays with IP/MAC addresses).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato by transmitting the at least one data packet from an arbiter to a plurality of individually addressable displays as disclosed by Hayashi. The suggestion/motivation would have been in order to selectively transmit packets to the displays thereby enhancing the efficiency of transmission of data in the network.
As to claim 19, Hayashi discloses transmitting the at least one data packet to a plurality of groups of displays (Hayashi Fig. 1-3, ¶0016, 0048-0049, 0056, 0059, 0070, 0078, 0089, 0093-0096, transmitting packet to a plurality of groups of displays, clients 2 and 3 and clients 4 and 5).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato by transmitting the at least one data packet to a plurality of groups of displays as disclosed by Hayashi. The suggestion/motivation would have been in order to selectively transmit packets to the group of displays thereby enhancing the efficiency of transmission of data in the network.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Pub. No. 2019/0273965 A1 to Shurgot.
As to claim 2, Kitazato and Hayashi do not expressly disclose sending the at least one data packet from the arbiter to one or more distribution servers which then send the at least one data packet to the plurality of displays.
Shurgot discloses sending the at least one data packet from the arbiter to one or more distribution servers which then send the at least one data packet to the plurality of displays (Shurgot Fig. 6, ¶0084, sending packet from SHS server to VHS server, where VHS server transmits to user devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by sending the at least one data packet from the arbiter to one or more distribution servers which then send the at least one data packet to the plurality of displays as disclosed by Shurgot. The suggestion/motivation would have been in order to provide the packets of the media content to a plurality of different video servers to reach user devices in different geographical locations.

Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. Hayashi and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim.
As to claim 3, Kitazato and Hayashi do not expressly disclose loading preselected display data into memory on the plurality of displays
Kim discloses loading preselected display data into memory on the plurality of displays (Kim Fig. 1, 2, 4-6, ¶0063-0064, 0118, 0122, storing setting information on a storage unit of the TVs). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by loading preselected display data into memory on the plurality of displays as disclosed by Kim. The suggestion/motivation would have been in order to receive and store settings information to optimize the video/audio settings of the televisions thereby enhancing the user’s experience.
As to claim 4, Kim discloses sending the preselected display data from the arbiter (Kim Fig. 1, 2, 4-6, ¶0063-0064, 0122, server transmitting the settings information).
As to claim 6, Kim discloses wherein loading preselected display data into memory on the plurality of displays comprises loading a preselected video for display into memory of the plurality of displays (Kim Fig. 1, 2, 4-6, ¶0085, storing video for display in storage of the TVs).
As to claim 7, Kim discloses the plurality of displays displaying the video that was loaded as preselected display data (Kim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi in further view of U.S. Pub. No. 2009/0249420 A1 to Kim and in further view of U.S. Pub. No. 2010/0238316 A1 to Kim (hereinafter “Kim II”).
As to claim 5, Kim discloses the plurality of displays displaying a image that was loaded as preselected display data into the plurality of displays (Kim Fig. 1, 2, 4-6, ¶0083, 0085, display video images/frames stored in storage of the TVs)
Kitazato, Hayashi and Kim do not expressly disclose that the image is a non monochromatic image
Kim II discloses that the image is a non monochromatic image (Kim II ¶0029, 0054)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato, Hayashi and Kim by that the image is a non monochromatic image as disclosed by Kim II. The suggestion/motivation would have been in order to provide a non monochromatic image on the display to optimize the display thereby enhancing the user’s experience.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Pub. No. 20150363899 A1 to Krause.
As to claim 8, Kitazato and Hayashi do not expressly disclose combining libretto data from at least two different languages.
Krause discloses combining libretto data from at least two different languages (Krause ¶0148-0149). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by combining libretto data from at least two different languages as disclosed by Krause. The suggestion/motivation would have been in order to provide different languages that allows the user the view in a language the user understands thereby enhancing the user’s experience.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Pub. No. 2019/0097754 A1 to Yu.
As to claim 10, Kitazato and Hayashi do not expressly disclose determining whether all connected displays have received the at least one data packet and if at least one display is determined not to have received the at least one data packet, retransmitting the at least one data packet on a line that is different from a line that the at least one data packet was originally transmitted on.
Yu discloses determining whether all connected displays have received the at least one data packet and if at least one display is determined not to have received the at least one data packet, retransmitting the at least one data packet on a line that is different from a line that the at least one data packet was originally transmitted on (Yu ¶0048-0049, 0168 determining if recipient devices 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by determining whether all connected displays have received the at least one data packet and if at least one display is determined not to have received the at least one data packet, retransmitting the at least one data packet on a line that is different from a line that the at least one data packet was originally transmitted on as disclosed by Yu. The suggestion/motivation would have been in order to provide missing packets on another communications channel increasing the reliability of data transmission thereby enhancing the user’s experience.
As to claim 12, Yu discloses determining whether all connected displays have received the at least one data packet and if at least one display is determined not to have received the at least one data packet, retransmitting the at least one data packet on a line that is different from a line that the at least one data packet was originally transmitted on (Yu ¶0048-0049, 0168 determining if recipient devices received packet and if packet is missing/lost, retransmitting the requested packet on any/another channel) and transmitting subsequent data packets on both a first line and a second line (Yu ¶0067, 0069, 0103, 0109 -0115, transmitting subsequent packets on plurality of channels)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi Yu and in further view of U.S. Patent No. 7,760,668 B1 to Zinjuvadia.
As to claim 11, Kitazato, Hayashi and Yu do not expressly disclose transmitting the at least one data packet from a distribution network switch that is programmed for rapid spanning tree that can self check data sent and received.
Zinjuvadia discloses transmitting the at least one data packet from a distribution network switch that is programmed for rapid spanning tree that can self check data sent and received (Zinjuvadia col. 3, ll. 4-9, col. 11. 31-36, network switch with RSTP for monitoring traffic).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato, Hayashi and Yu by transmitting the at least one data packet from a distribution network switch that is programmed for rapid spanning tree that can self check data sent and received as disclosed by Zinjuvadia. The suggestion/motivation would have been in order to monitor network traffic increasing the quality of service .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Pub. No. 2016/0344683 A1 to Park.
As to claim 13, Kitazato and Hayashi do not expressly disclose a network switch monitoring a return line to confirm that a signal sent on a transmit line is returned on the return line.
Park discloses a network switch monitoring a return line to confirm that a signal sent on a transmit line is returned on the return line (Park ¶0040, network switch monitoring packet sent and check for packet returned).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by a network switch monitoring a return line to confirm that a signal sent on a transmit line is returned on the return line as disclosed by Park. The suggestion/motivation would have been in order to verify data transmitted on the network thereby reducing data transmission errors enhancing the user’s experience.
As to claim 15, Hayashi discloses wherein transmitting the at least one data packet from an arbiter to a plurality of individually addressable displays further comprises providing information in the at least one data packet directed to and received by some subset of the plurality of displays (Hayashi Fig. 1-3, ¶0016, 0048-0049, 0056, 0070, 0078, packet with information directed to a group/plurality of displays with IP/MAC addresses).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi in further view of U.S. Pub. No. 2016/0344683 A1 to Park and in further view of U.S. Pub. No. 2009/0049469 A1 to Small.
As to claim 16, Kitazato, Hayashi and Park do not expressly disclose wherein transmitting the at least one data packet from an arbiter to a plurality of 
Small discloses wherein transmitting the at least one data packet from an arbiter to a plurality of individually addressable displays further comprises providing sponsor information that is unique to at least some subset of the plurality of displays (Small Fig. 1, ¶0020, 0041, 0045-0048, transmitting packet from server to different addresses of the subscriber devices and transmitting advertisements to multicast IP addresses of the subscriber devices)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato, Hayashi and Park by wherein transmitting the at least one data packet from an arbiter to a plurality of individually addressable displays further comprises providing sponsor information that is unique to at least some subset of the plurality of displays as disclosed by Small. The suggestion/motivation would have been in order to provide targeted/personalized advertisements to the users increasing the advertisement effectiveness thereby enhancing the user’s experience.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Patent No. 6,611,537 B1 to Edens.
As to claim 17, Kitazato discloses wherein transmitting the at least one data packet comprises transmitting the at least one data packet from an arbiter to a plurality of displays (Kitazato Fig. 1-3, 5-7, 16, ¶0094-0095, 0122, 0136-0138, 
Kitazato and Hayashi does not expressly disclose via a closed-loop daisy-chained network.
Edens discloses via a closed-loop daisy-chained network (Edens Fig. 1, 2, 7, col. 13. ll. 41-55, col. 15, ll. 52-56, 60-67, col. 16, ll. 53-65, also see claim 13 and 14, closed loop daisy chained network, Ethernet of two twisted pairs).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by via a closed-loop daisy-chained network as disclosed by Edens. The suggestion/motivation would have been in order to provide fault tolerance in case of connected devices having failure thereby enhancing the user’s experience.
As to claim 18, Kitazato discloses wherein transmitting the at least one data packet comprises transmitting the at least one data packet (Kitazato Fig. 1-3, 5-7, 16, ¶0094-0095, 0122, 0136-0138, transmitting the generated packet from the transmission device to a plurality of reception devices e.g. TVs).
Kitazato and Hayashi do not expressly disclose via a closed-loop daisy- chained network which is formed on a closed loop of two 10/100 twisted pairs on a network cable
Edens discloses via a closed-loop daisy- chained network which is formed on a closed loop of two 10/100 twisted pairs on a network cable (Edens Fig. 1, 2, 7, col. 13. ll. 41-55, col. 15, ll. 52-56, 60-67, col. 16, ll. 53-65, also see claim 13 and 14, closed loop daisy chained network, Ethernet of two twisted pairs).
Kitazato and Hayashi by via a closed-loop daisy- chained network which is formed on a closed loop of two 10/100 twisted pairs on a network cable as disclosed by Edens. The suggestion/motivation would have been in order to provide fault tolerance in case of connected devices having failure thereby enhancing the user’s experience.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0064371 A1 to Kitazato in view of U.S. Pub. No. 2008/0184087 A1 to Hayashi and in further view of U.S. Pub. No. 2018/0131741 A1 to Song
As to claim 20, Kitazato discloses wherein forming at least one data packet comprises forming at least one data packet (Kitazato Fig. 1-3, 5-7, 16, ¶0106, 0123-0137, 0185, 0203, 0214, 0219, 0222, 0289-0299, generating a packet)
Kitazato and Hayashi do not expressly disclose forming at least one data packet comprising data derived from a live entertainment event that is occurring in real-time.
Song discloses forming at least one data packet comprising data derived from a live entertainment event that is occurring in real-time (Song ¶0040, 0053, 0056, generating packet with live event video capturing media in real time).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Hayashi by forming at least one data packet comprising data derived from a live Song. The suggestion/motivation would have been in order to provide live video streaming to the user device thereby enhancing the user’s experience.

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KYU CHAE/
Primary Examiner, Art Unit 2426